Citation Nr: 1223736	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-31 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for transitional lumbosacral vertebra with bilateral spondylolysis at L5, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, denied an evaluation in excess of 20 percent for chronic low back syndrome.  

The issue of TDIU due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's transitional lumbosacral vertebra with bilateral spondylolysis at L5 has been manifested by chronic pain and limitation of motion; at worst, forward flexion of the lumbar spine was limited to 80 degrees with pain starting at 65 degrees, without evidence of ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for transitional lumbosacral vertebra with bilateral spondylolysis at L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5299-5239 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the RO provided the Veteran with the notice required under the VCAA by a letter dated in May 2007.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service, VA, and private treatment records have been obtained.  Moreover, the Veteran has been afforded an appropriate and adequate VA examination.   The Board notes that the claims file was not made available to the examiner; however, the Veteran provided a detailed and accurate medical history which was noted by the examiner.  Furthermore, as the claim involves the evaluation of his already service-connected low back disability, it is the current level of disability that is of primary concern.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal.  As such, we find that another VA examination is not needed to make a determination for the claim herein decided. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim herein decided.  The evidence of record provides sufficient information to adequately evaluation the claim, and the Board is not aware of, and the Veteran has not suggested, the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.  

Laws and Regulations

Generally, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, uniform ratings are warranted based on similar symptomatology throughout the appeal period. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

The Veteran's service-connected low back disability has been evaluated under DC 5299-5239.  The hyphenated diagnostic code indicates the Veteran has an unlisted disability rated on the basis of spondylolysis or segmental instability.  38 C.F.R. § 4.71a (2011).  The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's low back disability is currently evaluated as 20 percent disabling.  The Board notes this rating has been continuous for more than twenty years and is protected.  38 C.F.R. § 3.951.    




Factual Background

The Veteran asserts his service-connected low back disability has worsened and warrants a higher evaluation.

In October 2004 the Veteran was treated at a private medical facility (Baptist Hospital of Miami) for a compression fracture of the L1 vertebra.  In a May 2007 statement the Veteran reported he had fallen off a ladder while working at the United States Post Office and suffered a compression fracture of the L1 vertebra.  At that time the Veteran was admitted to Baptist Hospital of Miami and a spine fusion from T9-L3 vertebrae was performed.  

In April 2007, the Veteran filed a claim for an increased rating for his service-connected low back disability.  

The report of a May 2007 VA examination reflects the Veteran's complaints of intermittent low back pain radiating to both buttocks with numbness, but no radiation along the lower extremities.  The Veteran stated his pain flared with prolonged walking or bending, and he experienced stiffness in his back.  He used a brace and took Tramadol for the pain as needed.  The Veteran had no bowel disturbances or urinary incontinence.  

On physical examination, the Veteran walked with a normal gait and his spine was straight without deformity.  Range of motion of the thoracolumbar spine was limited to 80 degrees on forward flexion with pain starting at 65 degrees, to 10 degrees on extension with pain, and to 20 degrees on right and left lateral flexion and right and left rotation with pain in the last few degrees.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Straight leg raising test was negative.  There was tenderness over the upper lumbar vertebrae, as well as over the L5-S1 level, and the left buttocks with minimal muscle spasm along the vertebral column.  Neurological examination of both lower extremities showed no sensory, motor, or reflex abnormalities.  X-rays showed the 2004 L1 compression fracture, Herrington rods from T9 to L3 vertebrae with atomic alignment, and marked narrowing of L5-S1 disc space with marked degenerative changes.  The examiner diagnosed status post compression fracture of L1 vertebra and spine fusion from T9 to L3 with Herrington rods and screws and degenerative disc disease with arthritis at L5-S1.   

In an April 2008 statement the Veteran asserted he "unknowingly" took pain medication for his back prior to attending his VA examination, so he was "not in any pain" at that time.  Upon returning home, however, "all the pain and agony came back."  To support his contention, the Veteran submitted VA outpatient treatment records dated in January 2008.   

A January 2008 VA treatment record reflects that the Veteran reported pain radiating into his left lower extremity.  He said his gait was impaired due to pain to the point that he preferred to hold on to something, such as a shopping cart, for additional support while walking.  The Veteran took Oxycodone for the pain approximately once a day.  He also reported some mild difficulty with urgency for defecation.  The Veteran was later examined by another physician and denied any bladder or bowel impairment.   

On examination the Veteran walked with a mild limp due to left lower extremity weakness and walked on his heels and toes with difficulty.  The cervical and thoracolumbar area was symmetrical without kyphosis or scoliosis.  There was no tenderness along the spine, and both cervical and lumbosacral range of motion were full and painless.  The diagnoses were spondylolisthesis at L3-L4 and L5-S1 (per CT scan), degenerative disc disease, and healed L1 compression fraction.  His sensory responses were intact to light touch and pin prick in the upper and lower extremities.  Motor examination was 5/5 in the upper extremities, but mildly decreased in the left proximal lower extremity.  Reflex testing the lower extremities noted mild right Hoffmann's sign and equivocal bilateral Babinski's sign.  An addendum notes the physical examination erroneously noted the Veteran was symmetrically hyperreflexic with positive Hoffmann's sign; however, the Veteran stated that he had always had strong reflexes and had a history of stroke.  It was noted that he was neurologically intact.  

Later that month, a VA outpatient treatment record reflects the Veteran reported he was not experiencing any pain, but he took Percocet for pain caused by walking or sitting.  The Veteran denied any changes in bowel habits or incontinence.  He reported no loss of sensation, no parasthesia, no unusual joint pain, immobility or loss of function.  On physical examination the Veteran's gait was fluid without deviations and no loss of balance with pertubation.  The examiner noted tenderness in the lumbar area, however, the Veteran had full passive and active range of motion in all normal planes of each joint.  Sensory responses were normal to pin prick, light touch, and vibrations in all dermatomes and peripheral nerve distributions.  Pulses were palpable in the bilateral lower extremities and Hoffmann's sign was negative.  Babinski's sign was downgoing (i.e., normal).  Muscle strength was 5/5 in the lower extremities.  The physician's impression was lumbar stenosis (narrowing of the spinal canal).  

In an October 2008 statement to perfect his appeal the Veteran stated he was having constant pain, could not sleep at night and could no longer drive long distances.  

Analysis

Based on the evidence above, the Board finds that the Veteran does not meet the criteria for a 40 percent rating for his service-connected low back disability.  

In order to warrant a higher evaluation there must be evidence of favorable ankylosis of the entire thoracolumbar spine or the functional equivalent of limitation of flexion to 30 degrees or less.  See DeLuca.  The lay and medical evidence reflects that the symptoms of the Veteran's low back disability more nearly approximate those listed in the criteria for a 20 percent rating under the General Rating Formula.  In this regard the Board points out that there is no evidence of ankylosis of the thoracolumbar spine, favorable or unfavorable.  Furthermore, on May 2007 VA examination forward flexion was limited to only 80 degrees with no additional loss of range of motion or other impairment on repeat testing; and in January 2008, VA outpatient treatment records noted range of motion was full and normal without pain. 

The Board notes that the Veteran also has been diagnosed with degenerative disc disease (DDD) of the lumbar spine.  It is unclear whether the lumbar spine DDD is an aspect or progression of the service-connected transitional lumbosacral vertebra with bilateral spondylolysis at L5.  In addition, he sustained a compression fracture of the L1 vertebra during civilian life.  The medical evidence has not distinguished the symptoms associated with the service-connected transitional lumbosacral vertebra with bilateral spondylolysis at L5 from those of the nonservice-connected lumbar spine DDD or compression fracture.  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.   See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board finds that even considering all of the Veteran's lumbar spine symptoms in evaluating his service-connected low back disability, a rating higher than 20 percent is not warranted.  The Board notes the Veteran has not reported, nor does the evidence show, any incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica.  The Board finds that although the Veteran has reported some radiating pain in the lower extremities, the Veteran's neurologic examinations of the lower extremities have been within normal limits.  The Veteran has denied urinary and bowel impairment.  As such, a separate rating for neurologic disability of the lower extremities is not warranted.  

The Board has also considered the Veteran's lay statements that his low back disability is worse than currently evaluated.  In this case the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's credible description of his pain, his preference to hold onto "a shopping cart and such" to provide support while walking, and his inability to drive long distances speak to his functional impairment.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

The medical personnel who examined the Veteran during the current appeal and who have provided pertinent assessments in conjunction with the evaluations present competent evidence concerning the nature and extent of his low back disability.  The medical findings (as provided in the examination report and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered the Veteran's statements that he took pain medication prior to the May 2007 VA examination, and the findings do not accurately reflect the severity of his symptoms.  The Board has thoroughly reviewed the VA outpatient treatment records, which he submitted to support his assertion that his symptoms are worse than reported on the May 2007 VA examination.  These records, however, are consistent with the findings of the May 2007 VA examination and do not provide a basis for a rating higher than 20 percent or separate ratings for neurological impairment.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  
Regarding the first step of Thun, the Board finds the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  The Veteran described symptomatology regarding his low back disability that includes pain and sensation changes in his legs.  The spine criteria focus on the range of motion of the low back and assume that there will be other symptoms that contribute to loss of range of motion, such as pain, stiffness, and weakness as described by the Veteran.  As the rating criteria reasonably describe the disability and symptomatology and provide for more severe symptoms than shown by the evidence during the period in question, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section provides a basis upon which to assign any higher disability rating for his low back disability.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  


ORDER

A rating in excess of 20 percent for transitional lumbosacral vertebra with bilateral spondylolysis at L5 is denied.  


REMAND

The Board points out that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  

In this case, the May 2007 VA examination report reflects that the Veteran had previously worked at the United States Post Office.  He reported that he quit in 2005 due to back pain.  January 2008 VA treatment records note the Veteran does not work.  The Board finds that the examination and treatment reports reasonably raise the issue of a TDIU due to service-connected disability.  As this matter has not been considered by the agency of original jurisdiction (AOJ), and the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board points out the Veteran fell off a ladder while working at the Post Office resulting in an L1 compression fracture.  As noted above, VA examiners have not distinguished the symptoms associated with the Veteran's service-connected low back disability from those of the nonservice-connected compression fracture.  The reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability where it is not possible to distinguish the effects of a nonservice-connected disability.  See Mittleider.  

Accordingly, the case is REMANDED for the following action:

After providing appropriate notice to the Veteran adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


